DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that claims 1-19 is rejected under 35 U.S.C. 102(a)(1) anticipated by Joy, Examiner did not make a 102 rejection in the Office Action mailed 6/24/2021. Instead the examiner rejected the claims as being unpatentable over Joy under 35 U.S.C. 103.
Regarding claim 1-8, Applicant argues there is no motivation to modify the prior art reference to correspond to that of the claimed invention, specifically, the prior art must provide motivation for a change in shape, Examiner respectfully disagrees. As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.” Applicant has not demonstrated any criticality or unexpected results.  Since there are is essentially only 4 different configurations for the conical heating coil and it would be well within routine experimentation and obvious for one of ordinary skill to test each in order to optimize device performance. In 
In response to applicant’s argument regarding claim 12-13 that there is no motivation to modify the prior art reference to correspond to that of the claimed invention, Examiner asserts that the prior art teaches heating element has a capillary liquid absorption function, the liquid suction grooves and/or capillary channels formed on the heating element can contain the smoke liquid, which can keep the wall surface of the heating element sufficiently moist [0025]. The prior art further teaches the heating element 12 can for the netted heating element 12 being knitted to form by heating wire, or several through-holes 122 for being opened on heating plate and formed. Through-hole 122 on the heating plate can be processed to be formed by modes such as radium-shine, CNC, punching presses [0012]. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Joy to correspond with that claimed invention to facilitate cooling of the atomizer and prevent overheating.
In response to Applicant’s argument regarding claim 14, paragraph 62 of the prior art teaches “Figure 10, the present embodiment additionally provides a kind of aerosol generating device 200 containing the atomizer 20. The aerosol generating device 100 includes cell apparatus 120, atomizing device 240, snorkel 160, device for storing liquid 180 and inhalator .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (CN104824853).
Regarding claim 1, Joy discloses  an electronic smoking device (an aerosol generating device 200) comprising: a power supply portion comprising including a power supply (battery device 120), an atomizer/liquid reservoir portion comprising including a liquid reservoir (a liquid storage device 180) configured to store a liquid (implicit), and an atomizer (atomizer 20) that extends away from the liquid reservoir in a first direction (fig. 10) and is adapted configured to atomize the liquid stored in the liquid reservoir when operated by the power supply (implicit). Joy further discloses in the atomizer 20 is processed into structures such as flat plate shape, a In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the spiral cone atomizer of Joy to correspond to that of the claimed invention in order to facilitate the discharge of aerosol matrixed that meets the user’s suction needs. 
Regarding claim 2, Joy discloses the first atomizer sections are spaced apart from each other along the first direction (fig. 7 and fig. 10)
Regarding claim 3, Joy discloses the first atomizer sections respectively extend in a plane not containing the first direction ((fig. 7 and fig. 10)
Regarding claim 4-5, Joy discloses the atomizer 20 is processed into structures such as flat plate shape, a cake shape, a cylindrical spiral shape, a cone spiral shape and the like [0055] and the arrangement of the plurality of through holes 122 facilitates the discharge of the atomized aerosol matrix and the user's suction [0024] but does not explicitly disclose the first atomizer sections are connected to each other by second atomizer sections and configured to form ring-like sections (fig. 7 and 10). However, it has been held that It has been held that a In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the atomizer of Joy to correspond with that of the claimed invention to improve the stability and atomizing effect of the atomizer. 
Regarding claim 6, Joy discloses the first atomizer sections include a plurality of circular rings, wherein each of the circular rings is centered has its center on an axis running along the first direction and respectively extends in a plane that is orthogonal to the axis, and wherein the diameters of the circular rings decrease with increasing distance from the liquid reservoir (3d) in the first direction (fig. 7 and 10).
Regarding claim 7, Joy discloses the first atomizer sections include a plurality of turns of a helical coil, wherein the diameters of the turns decrease as the coil extends along the first direction, away from the liquid reservoir (fig. 7 and 10; rejection of claim 1).
Regarding claim 8, Joy discloses the atomizer further includes an envelope that is cone-shaped or pyramidal, and an apex of the envelope points in the first direction, away from the liquid reservoir (fig.  7 and 10)).
Regarding claim 10, Joy discloses the atomizer (126) further includes a heating element, and wherein the first atomizer sections forms a part of the heating element (figure 6 and 7).
Regarding claim 11
Regarding claim 12-13, Joy discloses since the heating element has a capillary liquid absorption function, the liquid suction grooves and/or capillary channels formed on the heating element can contain the smoke liquid, which can keep the wall surface of the heating element sufficiently moist [0025] but does not explicitly disclose perforated plate located at the side of the atomizer facing the liquid reservoir and configured to supply liquid from the liquid reservoir to the atomizer through perforations in the perforated plate. However it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Joy to correspond with that claimed invention in order to facilitate cooling of the atomizer and prevent overheating.   
Regarding claim 14, Joy discloses the electronic smoking device is wickless (fig. 10).
Regarding claim 15, Joy discloses an atomizer (20) for an electronic smoking device (200), the atomizer comprising: the atomizer (20) is configured adapted to atomize liquid stored in a liquid reservoir liquid storage device 180) of the electronic smoking device (200) when operated by a power supply (battery device 120) of the electronic smoking device, and wherein the atomizer (20), when integrated in the electronic smoking device, to extend away from the liquid reservoir  in a first direction (figure 10). Joy further discloses in the atomizer 20 is processed into structures such as flat plate shape, a cake shape, a cylindrical spiral shape, a cone spiral shape and the like [0055] and the arrangement of the plurality of through holes 122 facilitates the discharge of the atomized aerosol matrix and the user's suction [0024]. Joy teaches in fig. 7 an atomizer 20 which is a spiral cone. The spirals of the atomizer correspond to In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the spiral cone atomizer of Joy to correspond to that of the claimed invention in order to facilitate the discharge of aerosol matrixed that meets the user’s suction needs.
Regarding claim 16, Joy discloses the first atomizer sections are spaced apart from each other along the first direction, respectively extend in a plane not containing the first direction, and are connected to each other by second atomizer sections (fig. 7and fig. 10).
Regarding claim 17, Joy discloses the atomizer further (20) includes a casing that at least partially encases the first atomizer sections (atomizing cavity 241), and the casing includes wall portions located at a predetermined distance from the first atomizer sections (fig. 10).
Regarding clam 18, Joy discloses a first atomizer sections include a plurality of circular rings, each of the circular rings is centered on an axis running along the first direction and respectively extends in a plane orthogonal to the axis, and wherein the diameters of the circular rings decrease with increasing distance from the liquid reservoir, in the first direction (fig. 7 and 10).
Regarding claim 9 and 19, Joy discloses the atomizer (20) further includes a heating element (heating element 22) that extends from the apex of the envelope along a central axis In re Dailey et al., 149 USPQ 47. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747           

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747